Citation Nr: 1409950	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-38 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran had active duty service from January 1971 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in September 2013, when the Board remanded the appeal for additional development.

Following the Board's September 2013 remand, a November 2013 rating decision granted service connection for posttraumatic stress disorder (PTSD) (also claimed as depression and anxiety disorder).  As that decision represents a full grant of benefits sought with regard to an acquired psychiatric disability, such issue is no longer a part of the current appeal.

The issue of entitlement to nonservice-connected pension has been raised by the record (specifically, in a December 2008 informal claim, followed by a January 2011 formal claim, and most recently at the July 2013 hearing), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.

This appeal was processed using the paperless Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of an electronic record.  The Board has also reviewed Virtual VA to ensure that the complete record is considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

The Board's September 2013 remand instructed the RO/AMC to obtain (after securing necessary releases) all treatment records pertaining to the Veteran from any provider who has diagnosed or treated him for hepatitis C since his discharge from service.  In October 2013, the Veteran submitted a release (VA Form 21-4142) authorizing VA to obtain treatment records from the Virginia Department of Corrections, and specifically noted on the release form that VA should contact that facility to obtain his medical history for hepatitis C.  However, there is no evidence to indicate that the RO/AMC ever requested the Veteran's treatment records from the Virginia Department of Corrections; such action must now occur on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board notes that, should pertinent records be received, an addendum medical opinion encompassing such evidence would be necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Pursuant to the Veteran's October 2013 release form, the RO/AMC should obtain all treatment records pertaining to the Veteran from the Virginia Department of Corrections regarding his hepatitis C.  If any records are unavailable, then a negative reply is requested.

2.  If, and only if, additional pertinent records [i.e., of treatment/evaluation for hepatitis C at the Virginia Department of Corrections] are received, the RO/AMC should return the record to the VA examiner who conducted the October 2013 VA hepatitis C examination for an addendum medical opinion encompassing the additional information.  The examiner should review the entire record, including the newly received evidence, and note whether the opinion warrants change based on the additional information received.

If the October 2013 VA examiner is unavailable, the RO/AMC should arrange for the record to be reviewed by another appropriate provider to secure the opinion sought.

3.  After completion of all of the above, the RO/AMC should review the expanded record and readjudicate the issue on appeal.  If it remains denied, the RO/AMC should furnish the Veteran and his representative with an appropriate supplemental statement of the case, and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

